DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 27-35 are pending in the instant application.


Applicant’s election without traverse of the species of NT-proBNP which is measured in addition to soluble ST2 in the reply filed on November 12, 2020 is acknowledged.

Claim 31 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 12, 2020.  It should be noted that the species election indicated that applicant was to elect the biomarker or combination of biomarkers that are assayed in addition to ST2 for initial prosecution on the merits and applicant elected NT-proBNP, a species not recited in claim 31.  

Claims 27-30 and 32-35 are under examination as they read upon assay methods that also measure the biomarker NT-proBNP.  


Information Disclosure Statement
The IDS forms received 5/2/2019, 4/6/2020, 6/11/2020, 9/4/2020, 9/25/2020, and 10/16/2020 are acknowledged and the references cited therein have bene considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-30 and 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant has claimed methods of predicting the outcome of heart failure in a subject.  Such methods involve many steps, including practicing the method only upon subjects having heart failure and having a BMI equal to or greater than 30.  Once a patient who has heart failure and a BMI greater than or equal to 30 has been selected, the practitioner of the method in instructed to determine a first level of soluble ST2 at the time of presentation (“first” time point) in part (b) of independent claim 27.  The practitioner then is instructed to determine a second level of soluble ST2 at a second time point “wherein the second level of soluble ST2 compared to the first level of soluble ST2 indicates an increased risk of mortality due to heart failure” in part (c) followed by administering a generic inpatient treatment to a subject identified as having increased mortality risk.  It should be obvious that if a patient has X level of soluble ST2 at a first time point, a measurement at a later time point (such as the recited “second” time point) for soluble ST2 can be increased, decreased or the same as compared to the first measurement.  As presently written, part (c) of independent claim 27 simply says “wherein the second level of soluble compared to the first level of soluble ST2 indicates an increased risk of mortality due to heart failure” and thus all an artisan need do is compare the measured level of St2 at the first and second time point.  Importantly, as written the claim indicates that the simple act of comparing the second measurement to 
Therefore, in view of the breadth of the claimed invention, and the teachings of the art and instant specification, artisans would be unable to practice the full extent of the inventions as presently claimed without first engaging in additional unpredictable basic science research and experimentation.


Claims 27-30 and 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a 
It should be noted that the instant application is a continuation of parent application 12/229,177 which in turn is the national stage entry under 35 UDC 371 of international application PCT/US2007/067914 filed May 1, 2007.  The claims presently under examination were filed as a preliminary amendment on March 14, 2019 in the instant application, and thus they cannot be considered to be originally filed claims.  As part of the March 14, 2019 response, applicant indicates the following: 

    PNG
    media_image1.png
    170
    796
    media_image1.png
    Greyscale

The passages cited by applicant have been looked at and none of them disclose inpatient treatment to subjects identified as having an increased mortality risk due to heart failure.  Indeed, a text search of the instant specification has failed to uncover the phrase “inpatient treatment” or “inpatient” anywhere in the specification.  As such there does not appear to be any support for this claimed concept within the specification as originally filed.  This concept is recited in the independent claim and thus is present in all embodiment presently claimed.  In view of the above applicant’s claims filed March 14, 2019 contain new matter.  It is suggested that applicant amend the claims to remove the new matter or point out where clear and unambiguous support for the instant claimed limitations can be found in the specification as originally filed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 27-30 and 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krauser et al. in view of Lee (US 2004/0048286).
Krauser et al. disclose that measurements of NT-proBNP and BNP are predictive in diagnosing heart failure patients (see entire document, particularly the abstract).  These biomarkers were measured in serum using immunoassays (see particularly the right column of page 745) and the patients admitted to their study presented at the hospital with acute dyspnea (see particularly the left column of page 745).  They report that such markers have reduced predictive accuracy in obese patients (i.e. a BMI greater than or equal to 30, see particularly the right column of page 748) as such patients express less of these markers than would be expected from diagnostic models even though they have heart failure.  These teachings differ from the instant claimed invention in that measurements of ST2 were not performed.   
Lee discloses methods of measuring ST2 to diagnose multiple cardiac conditions including heart failure (see entire document, particularly the abstract and claims).  
Therefore, it would have bene obvious to a person of ordinary skill in the art to modify the methods of Krauser et al. to include measuring ST2 as Lee teaches that ST2 is a marker that can be used in combination with BNP to increase confidence in diagnosis.  Given that Krauser et al. disclose that BNP measurements are less useful diagnostically in patients with a BMI of 30 or more, artisans would see the addition of ST2 as taught by Lee as a means to overcome such deficiencies in that patient subpopulation.  Additionally, initiating treatment for heart failure upon diagnosis is obvious, with inpatient procedures already disclosed by Lee for such therapeutic interventions.      


     Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-30 and 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,823,257 in view of Lee (US 2004/0048286).
The issued claims recite methods of treating heart failure patients and selecting heart failure patients for treatment based upon measurement of soluble ST2 in a patient sample (see all issued claims).  Notably, tested patients who show elevated ST2 are recited as being given inpatient treatments for their heart failure (see for example claims 2, 12, 25, and 32).  The tested patient samples can be serum, blood or plasma (see for example issued claims 6, 16, 21, and 28).  The patients are also recited as having a BMI equal to or greater than 30 (see particularly claims 8, 17, 22, and 29). The issued also comprise the measurement of the biomarker galectin-3.  The issued claims differ from the instant claimed invention in that measurement of ST2 at two different time points in the same patient is not recited, nor is the manner in which soluble ST2 is detected recited in the issued claims.
Lee discloses methods of measuring ST2 to diagnose multiple cardiac conditions including heart failure (see entire document, particularly the abstract and claims).  Measurements of ST2 are disclosed as occurring over time, such as at initial 
Therefore, it would have been obvious to an ordinary artisan to take repeated measurements of ST2 in the same patient in order to determine the course of disease progression as was done by Lee.  It would also have been obvious that immunoassay methods could be used to detect soluble ST2 in patient samples.  Further, it would have also been obvious for artisans to measure markers in addition to ST2 as was done by Lee.  This is because as shown by Lee measuring more than one marker increases accuracy of diagnostic assays and because as has long been ruled by the courts, "It is prima facie obvious to combine two compositions (or methods) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition (or method) to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Thus since all of the markers in question are known to be important for the diagnosis of heart failure, using all of them together in method that diagnoses and treats heart failure would be prima facie obvious even if it was not taught in the working examples of Lee.  As such the instant claimed invention reasonably appears to be an obvious variation of the invention recited in the issued claims.
 
Claims 27-30 and 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,203,339 in view of Lee (US 2004/0048286).
The issued claims recite methods of diagnosing and treating heart failure patients based upon measurement of soluble ST2 in a patient sample (see all issued claims).  Such patients are recites as having BMI greater than or equal to 30 (see for example claim 8) and as having additional biomarkers measured as part of the diagnosis, such markers being recited as the same markers recited in instant claim 31 (see issued claim 
Lee discloses methods of measuring ST2 to diagnose multiple cardiac conditions including heart failure (see entire document, particularly the abstract and claims).  Measurements of ST2 are disclosed as occurring over time, such as at initial presentation with disease and two weeks later (see for example paragraphs [0010], [0272], and claim 22).  Subjects are disclosed as undergoing procedures reasonably considered to be only performed in an inpatient setting such as balloon angioplasty and coronary by-pass surgery (see for example paragraph [0162]).  Detection of ST2 via ELISA immunoassays is disclosed (see for example paragraphs [0118], [0262], [0268], [0272] and claim 10).  Biomarkers in addition to ST2 such as ANP were also measured by Lee in the disclosed methods which increase confidence in diagnosis of heart failure (ibid). 
Therefore, it would have been obvious to an ordinary artisan to take repeated measurements of ST2 in the same patient in order to determine the course of disease progression as was done by Lee.  It would also have been obvious that immunoassay methods could be used to detect soluble ST2 in patient samples.  As such the instant claimed invention reasonably appears to be an obvious variation of the invention recited in the issued claims.


Claims 27-30 and 32-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-28 of copending Application No. 16/922,580 in view of Lee (US 2004/0048286).
The copending claims recite methods of treating heart failure subjects by measuring various biomarkers in a patient sample, including ST2 and NTpro-BNP at 
Lee discloses methods of measuring ST2 to diagnose multiple cardiac conditions including heart failure (see entire document, particularly the abstract and claims).  Measurements of ST2 are disclosed as occurring over time, such as at initial presentation with disease and two weeks later (see for example paragraphs [0010], [0272], and claim 22).  Subjects are disclosed as undergoing procedures reasonably considered to be only performed in an inpatient setting such as balloon angioplasty and coronary by-pass surgery (see for example paragraph [0162]).  Detection of ST2 via ELISA immunoassays is disclosed (see for example paragraphs [0118], [0262], [0268], [0272] and claim 10).  Biomarkers in addition to ST2 such as ANP were also measured by Lee in the disclosed methods which increase confidence in diagnosis of heart failure (ibid). 
Therefore, it would have been obvious to an ordinary artisan actually treat the patients identified as being at increased risk of dying using more aggressive inpatient procedures such as those disclosed by Lee as the patients are in the greatest need of help to mitigate their odds of dying.  Indeed, actually treating a patient for the disease diagnosed or prognosticated to occur in a patient is exceeding obvious, as unless therapeutic action is going to be performed there really is no compelling point to ever bothering to do the diagnostic/prognostic assay in the first place as such information will never be used for a practical purpose.  As such the instant and copending claims do not appear to define patentably distinct methods.
This is a provisional nonstatutory double patenting rejection.


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644